COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00460-CV


IN THE MATTER OF M.G.




                                     ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-96433J-12

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      This is a juvenile appeal. Appellant M.G.’s appointed counsel timely filed

on behalf of appellant a notice of appeal, appealing the trial court’s December 20,

2013 order placing appellant in Rockdale Residential Treatment Facility and

extending his probation for a maximum of one year. The trial court thereafter

sustained the contest of the trial court clerk, ordering that appellant was not

permitted to proceed without paying costs. See Tex. R. App. P. 20.1(i).

      1
       See Tex. R. App. P. 47.4.
      The appellate record was due in this court by April 9, 2014. On April 11,

2014, the official court reporter filed a letter in this court indicating that she had

not been paid. On that same date, the Tarrant County District Clerk’s office filed

a letter indicating that the clerk’s record had likewise not been paid for. On April

25, 2014, appointed counsel filed a motion to withdraw in this court because he

was “unable to continue working on the case without compensation.”

      Because we had received neither the clerk’s record nor the reporter’s

record, because appellant’s appointed counsel sought to withdraw from

representing appellant on the basis of nonpayment, and because the Texas

Family Code provides that whether indigent or not, a child is entitled to

representation by an attorney in appellate court proceedings,2 on May 5, 2014,

we abated the appeal and remanded this case to the trial court for a hearing with

appointed counsel, appellant, his parents, and a representative of the State

present to determine whether appellant desired to prosecute this appeal. See

Tex. R. App. P. 37.3(b)–(c), 38.8(a). At the hearing on May 12, 2014, appellant

stated on the record in open court that he no longer wished to pursue this appeal.

Appellant’s appointed counsel and appellant’s parents stated on the record at the

hearing that they were all in agreement with appellant’s decision.




      2
        See Tex. Fam. Code Ann. § 51.10(a)(8) (West 2014); In re A.G.N., No.
07-07-00312-CV, 2007 WL 2819671, at *1 (Tex. App.—Amarillo Sept. 28, 2007,
order).

                                          2
      Accordingly, we grant appointed counsel’s motion to withdraw and dismiss

the appeal. See Tex. R. App. P. 42.1(a); Nguyen v. State, No. 01-95-00577-CR,

1999 WL 156660, at *1 (Tex. App.—Houston [1st Dist.] Mar. 11, 1999, no pet.)

(not designated for publication) (dismissing appeal following abatement and

hearing in trial court at which appellant confirmed in open court that he wished to

withdraw his notice of appeal).

                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: July 17, 2014




                                        3